                                 UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NORTH CAROLINA ;.
                                        SOUTHERN DMSION
                                 Criminal No. 7:16-CR-127-lBO
                                   Civil No. 7:18-CV-216-BO


    William Felton Harris,                         )
                                                   )
                          Petitioner,              )
                                                   )
             v.                                    )                     ORDER
                                                   )
    United States of America,                      )
                                                   )
                          Respondent.              )
                                                                                                      I
                                                                                                          I
              Having examined petitioner's motion pursuant to Rule 4(b) of the R.ules Governing § 22 5

    Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rul s

    Governing § 2255 Proceedings, or to make such other response as appropriate to the above-caption d

    § 2255 Motion to Vacate, Set Aside or Correct Sentence, Within forty (40) days of the filing of   s

    order.

              SO ORDERED. ThisaJ:day of December, 2018.


\
                                                 RRENCE W. 'BOYLE
                                               CHIEF, US UNITED STATES DISTRICT JUDGE
